Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 1 of 23 PageID: 475



  Charles H. Chevalier                     Liza M. Walsh
  J. Brugh Lower                           Hector D. Ruiz
  GIBBONS P.C.                             Eleonore Ofosu-Antwi
  One Gateway Center                       William T. Walsh, Jr.
  Newark, New Jersey 07102-5310            WALSH PIZZA O’REILLY FALANGA LLP
  (973) 596-4500                           Three Gateway Center
                                           100 Mulberry Street, 15th Floor
                                           Newark, New Jersey 07102
                                           (973) 757-1100
  Attorneys for Plaintiffs Adapt Pharma
  Operations Limited, Adapt Pharma Inc.,   Attorneys for Defendants
  Adapt Pharma Limited, and Opiant         Teva Pharmaceuticals USA, Inc. and
  Pharmaceuticals, Inc.                    Teva Pharmaceutical Industries Ltd.



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

  ADAPT PHARMA OPERATIONS
  LIMITED, ADAPT PHARMA INC.,
  ADAPT PHARMA LIMITED and
  OPIANT PHARMACEUTICALS, INC,
                                           Civil Action No. 18-cv-05752-BRM-JAD
                             Plaintiffs,
                                           STIPULATED DISCOVERY
                      V.                   CONFIDENTIALITY ORDER

  TEVA PHARMACEUTICALS USA, INC.           (Filed Electronically)
  and TEVA PHARMACEUTICALS
  INDUSTRIES LTD.

                             Defendants.
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 2 of 23 PageID: 476



           WHEREAS, Plaintiffs Adapt Pharma Operations Limited (“Adapt Limited”), Adapt

 Pharma Inc. (“Adapt Inc.”), Adapt Pharma Limited (“Adapt Pharma,” collectively with Adapt

 Limited and Adapt Inc., “Adapt”), and Opiant Pharmaceuticals Inc. (“Opiant,” collectively with

 Adapt., “Plaintiffs”) and Defendants Teva Pharmaceuticals USA, Inc. (“Teva USA”) and Teva

 Pharmaceuticals Industries Ltd. (“Teva Ltd.,” collectively with Teva USA, “Teva” or

 “Defendants”), are the parties to Civil Action No. 18-cv-5752-BRM-JAD (the “action” or

 “litigation”);

           WHEREAS, the parties to this action believe that one or more of them will or may be

 required to disclose to another party certain documents, things, and information that constitute or

 contain trade secrets, technical know-how, or other confidential or proprietary research,

 development, business, commercial, or financial information relating to the subject matter of this

 action;

           WHEREAS, the parties consider such information to be confidential and proprietary within

 the meaning of Fed. R. Civ. P. 26(c)(7), Pansy v. Borough of Stroudsburg, 23 F.3d 772 (3d Cir.

 1994) and Glenmede Trust Co. v. Thompson, 56 F.3d 476 (3d Cir. 1995) and, therefore, mutually

 desire that a Discovery Confidentiality Order limiting use, access to, and disclosure of such

 information be entered;

           WHEREAS, to preserve the legitimate business interests of the parties or nonparties in

 their confidential information without unduly encroaching upon the public’s right to be informed

 of judicial proceedings in accordance with Local Civil Rule 5.3;

           WHEREAS, a party seeking to protect information filed under seal with the Court must

 show good cause for sealing that part of the record, in accordance with Local Civil Rule 5.3;




                                                  1
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 3 of 23 PageID: 477



         WHEREAS, the parties contemplate that confidential information produced in this action

 may be produced by a nonparty, and the parties also seek to facilitate the production and protection

 of such confidential information;

         WHEREAS, the parties have exchanged and/or expect to exchange discovery in connection

 with this matter and recognize that confidential information may be disclosed in the course of this

 discovery, and in other proceedings in this matter;

         WHEREAS, the parties desire to limit the extent of disclosure and use of such confidential

 information, and to protect such confidential information from unauthorized use and/or further

 disclosure, and wish to ensure that no advantage is gained by any party by the use of such

 confidential information which could not have been gained had discovery in this action not

 occurred;

         WHEREAS, this action involves highly technical subject matter requiring discovery of

 trade secrets and proprietary information pertaining to, among other things, drug formulations,

 manufacturing processes and techniques, scientific research and development, and other sensitive

 competitive information; and

         WHEREAS, the parties have consented to the entry of this Discovery Confidentiality Order

 pursuant to Fed. R. Civ. P. 26(c)(7) and Local Civil Rule 5.3 and the Court having considered the

 foregoing and for good cause shown,

         IT IS on this ___ day of           , 2020,

         ORDERED, that the following provisions shall govern the conduct of further proceedings

 in this action:




                                                  2
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 4 of 23 PageID: 478



                                             Definitions

        1.      (a)     The term “Confidential Information” shall mean any tangible thing or oral

 testimony that contains or reveals what a party or nonparty considers to be its trade secret; business

 confidential, scientific, clinical, regulatory, or technical information; or proprietary information

 (but excluding publicly available information). For the avoidance of doubt, “Confidential

 Information” includes, nonpublic information relating, referring to, or concerning: (1) marketing,

 sales, revenues, profits, forecasts, or business plans or strategies; (2) any past, current, or future

 products; (3) past, current, or future plans regarding treatment indications for naloxone-containing

 drug products other than the treatment indications for which United States Food and Drug

 Administration (“FDA”) approval is or has been sought; and (4) Adapt Limited’s NDA No. 208411,

 Defendants’ ANDA No. 211561, and/or any associated products. Confidential Information may

 include, without limitation, documents produced in this action, during formal discovery or

 otherwise; information of nonparties which the producing or designating party is under an

 obligation to maintain in confidence; initial disclosures; answers to interrogatories and responses

 to requests for admission or other discovery requests; deposition or hearing transcripts; affidavits;

 exhibits; experts’ reports; memoranda of law; and tangible things or objects that are designated

 confidential pursuant to this Order. The information contained therein and all copies, abstracts,

 excerpts, analyses, notes or other writings that contain, reflect, reveal or otherwise disclose such

 confidential information shall also be deemed “Confidential Information.” Information originally

 designated as “Confidential Information” shall not retain that status after any ruling by the Court

 denying such status to it. Each party shall act in good faith in designating information as

 “Confidential Information.”

                (b)     The term “party” means Plaintiffs and/or Defendants.



                                                   3
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 5 of 23 PageID: 479



                (c)     The term “producing party” means the party or nonparty producing

 documents or information as Confidential Information under this Order.

                (d)     The term “receiving party” shall mean the party to whom Confidential

 Information is produced.

                                 Designation of Confidential Information

        2.      Each producing party who produces or discloses any material that it believes

 comprises Confidential Information may so designate it by marking the document, information,

 thing, or portion thereof containing the information “CONFIDENTIAL.” Deposition testimony

 will be treated as Confidential Information unless otherwise designated, confidentiality is waived

 or reduced either on the record during the deposition or within twenty-five (25) calendar days after

 receipt of the transcript, or the court orders that such testimony is not Confidential. Each transcript

 shall be prominently marked on the front page with a statement that provides “THIS DEPOSITION

 TRANSCRIPT CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO DISCOVERY

 CONFIDENTIALITY ORDER.” For non-written material, such as recordings, magnetic media,

 photographs, and things, a legend substantially in the above form shall be affixed to the material,

 or a container for it, in any suitable manner.

        3.      If any Confidential Information is produced by a nonparty to this litigation, such a

 nonparty shall be considered a producing party within the meaning of that term as it is used in the

 context of this Order and each of the parties shall be treated as a receiving party. Any nonparty

 that produces or discloses any material that it believes comprises Confidential Information may so

 designate it by marking the document, information, thing, or portion thereof containing the

 information as “CONFIDENTIAL” or “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES

 ONLY.” If the nonparty marks information “CONFIDENTIAL,” the information shall be subject



                                                   4
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 6 of 23 PageID: 480



 to the restrictions on the disclosure specified herein. If the nonparty designates the information as

 “CONFIDENTIAL – OUTSIDE ATTORNEYS’ EYES ONLY,” the information shall be subject

 to the restrictions on the disclosure specified herein, and the receiving party shall not disclose,

 summarize, describe, reveal, or otherwise make available, in whole or in part, the information to

 the persons subject to Paragraph 7(a)(ii). All requests to seal documents with the Court shall

 comply with Local Civil Rule 5.3.

        4.        In the event any producing party produces Confidential Information that has not

 been designated as such or not correctly designated, the producing party may, within a reasonable

 period of time, designate or redesignate the information to the same extent as it may have

 designated the information before production, by a subsequent notice in writing specifically

 identifying the redesignated information, in which event the parties shall henceforth treat such

 information in accord with this Order, and shall undertake their best efforts to correct any

 disclosure of such information contrary to the redesignation, including retrieving any documents

 from persons not qualified to receive them under the redesignation and informing such persons

 that they should not further use or disseminate the information thereon. No demonstration or proof

 of error, inadvertence, or excusable neglect by the designating party shall be required for such

 redesignation.

        5.        Notwithstanding the provisions of Paragraph 4, if any document or information is:

 used during a deposition; used as an exhibit to a filing with the Court; identified for potential use

 at trial, including in expert reports or discovery responses; or otherwise disclosed to the Court, by

 any party, then the producing party will be entitled to relief under Paragraph 4 only if the producing

 party makes a claim of inadvertent production within thirty (30) calendar days after such use or

 identification of the document or information.



                                                   5
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 7 of 23 PageID: 481



         6.      A party shall not be obligated to challenge the propriety of any designation of

 Confidential Information at the time the designation is made, and failure to do so shall not preclude

 a subsequent challenge to the designation. In the event that any party to this action disagrees at

 any stage of this action with any designation, such party shall provide written notice of its

 disagreement with the designation to the producing party. The parties shall first try to dispose of

 such dispute in good faith on an informal basis without judicial involvement. If the dispute cannot

 be resolved, the party challenging the designation may request appropriate relief from the Court

 within ten (10) business days after written notice is provided. The burden of proving that

 information has been properly designated is on the producing party. However, the parties agree

 that material that (i) can be shown to be generally available to the public at the time of such

 designation; (ii) becomes part of the public domain or publicly known or available by publication

 or otherwise not as the result of any unauthorized act or omission on the part of the non-designating

 party; or (iii) is thereafter disclosed to the non-designating party by a third party as a matter of

 right, shall not constitute Confidential Information.

                          Disclosure and Use of Confidential Information

         7.      (a)     Subject to Paragraphs 10-14, Confidential Information of the producing

 party may be disclosed, summarized, described, revealed, or otherwise made available in whole or

 in part only in accordance with the terms of this Order, and only to the following persons:

                         (i)     outside counsel of record for Plaintiffs and Defendants, as well as

 their clerical staff (including paralegals);

                         (ii)    three (3) designated in-house attorneys or personnel responsible for

  intellectual property matters (“IP personnel”) each for Adapt and Opiant, and three (3) designated

 in-house attorneys or IP personnel for Teva, as well as clerical staff (including paralegals) for such



                                                   6
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 8 of 23 PageID: 482



 in-house attorneys and IP personnel, who have a need to know Confidential Information to fulfill

 their duties and responsibilities in connection with this litigation, provided such in-house attorneys

 and IP personnel have complied with Paragraph 13 hereof, the designated in-house attorneys

 and/or IP personnel for the parties being as follows:

 For Adapt: Jennifer Fox;

 For Opiant: To be determined;

 For Teva: Joseph Crystal, Colman Regan;

 who, after receipt of Confidential Information, and in addition to the other terms of this Discovery

 Confidentiality Order, shall not use any other party’s or any nonparty’s Confidential Information

 for any purpose other than in connection with this litigation, and shall not disclose any other party’s

 or any nonparty’s Confidential Information to any third party, including, but not limited to, the

 FDA and the PTO.

                           (iii)   independent experts and consultants and their staff (excluding

 current and former directors and officers or employees of the parties) retained to assist counsel for

 the parties in the conduct of this litigation, provided such persons have complied with Paragraph

 13 hereof;

                           (iv)    witnesses in this action who are currently directors, officers,

 employees, or corporate designees of the producing party under Fed. R. Civ. P. 30(b)(6), but only

 at deposition or trial;

                           (v)     witnesses in this action (including, but not limited to, those who

 were formerly directors, officers, employees or experts of the producing party, but only for those

 witnesses if the Confidential Information was in existence during the period of his or her service

 or employment and foundation is established that the witness was involved in the project to which



                                                    7
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 9 of 23 PageID: 483



 the Confidential Information relates so that it is reasonable that the witness had access to the

 Confidential Information during the course of his or her service or employment) and their counsel,

 provided that the information was authored by, created by, addressed to, received by, signed by,

 or is otherwise established to have been known to the witness; but only at deposition, trial, or court

 hearing, and the good faith preparation therefor;

                        (vi)     the Court and its employees and the jury;

                        (vii)    court reporters and videographers;

                        (viii)   vendors retained to assist counsel for the parties in the conduct of

 this litigation, including photocopy services, professional translators who are retained by the

 attorneys for the parties for the purposes of this litigation, graphics or design consultants retained

 to prepare demonstrative or other exhibits for use in this action, non-technical jury or trial

 consultants and persons employed or retained by them solely in providing litigation support

 services to the parties’ outside counsel law firms, document imaging and database services and

 consultants retained to set up, maintain and/or operate litigation databases for this litigation; and

                        (ix)     any others as ordered by the Court or to whom the producing party

 has given written consent.

                (b)     Subject to Paragraphs 13-15, any person identified in Paragraph 7(a)(i) and

 (ii) and any person associated with Plaintiffs or Defendants and permitted to receive Confidential

 information pursuant to Paragraph 7(a) herein, who obtains, receives, has access to, or otherwise

 learns, in whole or in part, Confidential Information under this Order:

                        (i)      shall not prepare, prosecute, or assist in the drafting or amending of

 patent claims in any domestic or foreign patent application pertaining to naloxone nasal spray

 formulations, devices for use thereof, or methods of use thereof during the pendency of this case



                                                     8
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 10 of 23 PageID: 484



  and for one year after the conclusion of this litigation, including any appeals (for the avoidance of

  any doubt, this provision shall not prohibit a person receiving Confidential information from

  representing a party in any post-grant proceeding before the United States Patent and Trademark

  Office so long as such practice does not formally or informally involve claim amendment practice);

  and

                         (ii) shall not prepare or assist in the drafting of any correspondence or

  communications with Food & Drug Administration, including Citizen’s Petitions, with respect to

  NDA 208-411 or ANDA No. 211561 during the pendency of this case and for one year after the

  conclusion of this litigation, including any appeals.

         8.      Nothing in this Discovery Confidentiality Order shall prevent disclosure of

  Confidential Information if the producing party consents to such disclosure or if the Court, after

  notice to all parties, orders such disclosure. All Confidential Information disclosed pursuant to this

  Order shall not be disclosed to any third party (including, but not limited to, the FDA and the

  United States Patent and Trademark Office (“PTO”)), and shall be used by a recipient thereof

  solely for the purposes of this litigation and not for any other purpose whatsoever (including but

  not limited to any business or competitive purpose).

         9.      It shall be the duty of each party and each individual having notice of this Discovery

  Confidentiality Order to comply with this Order from the time of such notice.

         10.     By written agreement of the parties, or upon motion and order of the Court, the

  individuals designated under Paragraph 7(a)(ii) to whom Confidential Information may be

  disclosed may be modified or expanded, provided that the individual executes Exhibit A as

  required under Paragraph 13.




                                                    9
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 11 of 23 PageID: 485



         11.     If a producing party seeks to protect Confidential Information from public

  disclosure or use during a trial, court appearance or hearing which is open to the public (a “Court

  Disclosure”), the producing party shall make an application to the Court to restrict such disclosure

  or use, unless consent from the receiving party is previously obtained. Such application may be

  made at any time before the Court Disclosure or within ten (10) business days after the Court

  Disclosure.

         12.     Any party filing any document, material or information designated by another party

  as “CONFIDENTIAL” shall comply with Local Civil Rule 5.3(c) to seal such document, material

  or information to prevent public disclosure. In supplementation of Local Civil Rule 5.3(c)(4),

  before filing any redacted public copy, a “proposed redacted copy” shall be provided to the

  opposing party(ies), reasonably in advance of the filing deadline, to allow additional redactions to

  be designated and/or unnecessary redactions to be removed. The parties will work together in good

  faith to jointly prepare the motion and supporting documents required by Local Civil Rule 5.3(c)(3)

  and, should the need arise, will seek additional time to file any redacted public copy.

         Nothing in this provision relieves a party of liability for damages caused by the electronic

  filing of Confidential Information or for damages caused by failure to properly file under seal

  documents or materials containing Confidential Information.

         13.     No person identified in Paragraph 7(a)(ii) shall be given access to Confidential

  Information unless such person shall first have signed a Declaration of Compliance with this Order

  in the form attached as Exhibit A hereto. No person identified in Paragraph 7(a)(iii) shall be given

  access to Confidential Information unless such person shall first have signed a Declaration of

  Compliance with this Order in the form attached as Exhibit B hereto.




                                                  10
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 12 of 23 PageID: 486



          14.     Before any person identified in Paragraphs 7(a)(ii)-(iii) may be given access to

  Confidential Information, the party seeking to provide such access shall deliver a copy of the

  Declaration referred to in Paragraph 13, fully executed by such person, and written notice (by

  email) to the attorneys for the producing party of the intention to make such disclosure. In the case

  of a disclosure to persons identified in Paragraphs 7(a)(ii) hereof, the notice shall state the

  individual’s name and position. In the case of a disclosure to persons identified in Paragraph

  7(a)(iii) hereof, the notice shall state the name and address of the person to whom disclosure is

  proposed and include a curriculum vitae and an identification of the person’s job title and

  responsibilities.

          15.     For proposed disclosures to persons identified in Paragraphs 7(a)(ii) or (iii), hereof,

  the producing party, within five (5) business days from receiving service of written notice provided

  pursuant to Paragraph 14 hereof, may object to such disclosure by delivery (by email) of a written

  notice of objection on the attorneys for the party seeking to make the disclosure, stating the reasons

  for the objection. No disclosure of Confidential Information may occur prior to the expiration of

  five (5) business days from the date of service of the written notice of intent to disclose unless

  consent is granted earlier by the producing party or Ordered by the Court. Consent pursuant to the

  provisions of this paragraph shall not be unreasonably withheld. If the producing party objects to

  the disclosure and gives written notice thereof, and the parties are unable to resolve the objection,

  the party opposing the disclosure must file a motion for protective order within ten (10) business

  days of giving the written notice of objection; otherwise, the information may be disclosed to the

  identified person. If such a motion is made, no disclosure may be made until the objection is

  resolved by agreement of the designating and receiving parties or the Court denies the motion.

  Failure to timely object to the disclosure based on information then-disclosed in the written notice



                                                    11
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 13 of 23 PageID: 487



  pursuant to Paragraph 14 hereof shall operate as a waiver of the objection. Waiver as to a specific

  disclosure shall not constitute waiver for any subsequent disclosures. In the event that a motion is

  made, the objecting party shall have the burden of proving that disclosure should not occur.

         16.     Nothing herein shall prevent a producing party from disclosing its own Confidential

  Information in any manner that it considers appropriate.

         17.     Nothing herein shall bar or otherwise restrict counsel from rendering advice to his

  or her client with respect to this litigation and, in the course thereof, referring to or relying upon

  his or her examination of Confidential Information. In rendering such advice and in otherwise

  communicating with his or her client, counsel shall not disclose any Confidential Information if

  such disclosure would be contrary to the provisions of this Discovery Confidentiality Order.

         18.     If a party is served with a subpoena, discovery request in another action, or any

  other request seeking by legal process the production of documents, things, information or other

  material produced to it and designated as Confidential Information in this action, such party shall

  notify promptly the producing party so as to provide the producing party a reasonable opportunity

  to object to the production.

         19.     If an additional party joins or is joined in this action, the newly joined party shall

  not have access to Confidential Information until the parties agree to a supplemental Discovery

  Confidentiality Order governing the protection of Confidential Information.

         20.     Any third party from whom discovery is sought in this action may designate some

  or all of the documents, things, information or other material as Confidential Information under

  this Discovery Confidentiality Order. If it does so, then each party to the action will have with

  respect to such Confidential Information the same obligations which that party has with respect to

  Confidential Information of another party to this action.



                                                   12
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 14 of 23 PageID: 488



                            Duration of Order, Objections, Modifications

          21.     This Discovery Confidentiality Order shall remain in force and effect indefinitely

  until modified, superseded or terminated by Order of this Court, which may be entered pursuant

  to agreement of the parties hereto. This Discovery Confidentiality Order shall continue in effect

  after termination of this action and continue to be binding upon all persons to whom Confidential

  Information is disclosed hereunder.

          22.    Upon final termination of this action (including all appeals) the receiving party shall,

  within sixty (60) calendar days of such termination, either return to the producing party or destroy

  all Confidential Information in its possession, including, but not limited to, information stored in

  electronic form. In either event, the receiving party shall certify to the producing party their return

  or destruction, with the exception that outside counsel may retain subject to the provisions of this

  Discovery Confidentiality Order one copy of the pleadings or other papers filed with the Court or

  served in the course of the litigation, deposition transcripts, deposition exhibits, hearing transcripts,

  and any hearing or trial record (including without limitation all bench memoranda, PowerPoint

  slides, and exhibits).

          23.     If the receiving party desires to disclose Confidential Information to persons not

  qualified to receive it under this Order or if the receiving party disagrees with a designation made

  under Paragraph 7 by the producing party, then the receiving party and the producing party shall

  first try to resolve such dispute. If the dispute cannot be resolved, either party may seek a ruling

  from the Court. Pending a determination by the Court, such information shall be treated under this

  Order as Confidential Information as designated by the producing party.




                                                     13
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 15 of 23 PageID: 489



                                         No Waiver of Privileges

          24.     If information that is otherwise properly subject to a claim of attorney-client

  privilege, attorney work-product immunity, or any other privilege or immunity protecting it from

  discovery is inadvertently produced, the fact or circumstances of such inadvertent production shall

  in no way be relied upon as a ground to support any argument that the information is no longer

  subject to the privilege or immunity. Nor shall such inadvertent production prejudice or otherwise

  constitute a waiver of, or estoppel as to, any claim of privilege, work product immunity or other

  ground for withholding production to which the producing party or other person otherwise would

  be entitled, either in whole or in part, in this litigation or in any other proceeding. If a written claim

  of inadvertent production is made pursuant to this paragraph, upon receipt of such written notice,

  the receiving party shall promptly destroy or return to the producing party (i) the inadvertently

  produced material, (ii) any and all copies or reproductions thereof, and (iii) any and all copies of

  summaries or notes based thereon or relating thereto, of which the receiving party is aware. If the

  receiving party wishes to challenge the claim that the information would have properly been

  subject to a privilege or immunity before it was inadvertently produced, it must notify the

  producing party of its challenge within ten (10) business days of receiving the notice of inadvertent

  production, and move the Court for a ruling on the propriety of the claim of privilege or immunity

  within ten (10) business days of receiving the notice of inadvertent production, unless such time

  period if extended by mutual agreement of the parties. During the pendency of such motion, the

  receiving party shall make no other use or disclosure of the subject material or the information

  contained therein. The producing party shall bear the burden of proving that the inadvertently

  produced documents or materials are privileged or immune from discovery. If the receiving party

  prevails on its challenge to the producing party’s claim of privilege or immunity, the producing



                                                     14
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 16 of 23 PageID: 490



  party shall promptly reproduce the material to the receiving party. Once information or a document

  containing the information has been used during a deposition; used as an exhibit to a filing with

  the Court; identified for potential use at trial, including in expert reports or discovery responses;

  or otherwise disclosed to the Court, the producing party has thirty (30) calendar days from the date

  of disclosure to provide notice of the inadvertent production. Notwithstanding any other provision

  of this Discovery Confidentiality Order, failure to provide notice within this thirty-day period shall

  constitute a waiver of any and all applicable privileges and immunities with respect to the

  inadvertently produced documents or information only.

         25.     If any Confidential Information is disclosed through inadvertence or otherwise by

  a receiving party to any person or party not otherwise authorized to receive such information under

  this Discovery Confidentiality Order, then the receiving party responsible for the disclosure shall

  (i) use its best efforts to obtain the return of such information and to bind such non-authorized

  person or party to the terms of this Discovery Confidentiality Order; (ii) within three (3) business

  days of the discovery of such disclosure, inform such person or party of all provisions of this

  Discovery Confidentiality Order and request that such person or party sign the appropriate

  Declaration of Compliance with this Discovery Confidentiality Order in the form attached as

  Exhibit A or Exhibit B hereto as required under Paragraph 7 and 13; and (iii) within five (5)

  business days of the discovery of such disclosure, inform the producing party of all pertinent facts

  relevant to such disclosure, including the identity of such person or party and the information

  disclosed thereto.

                       No Waiver of Right to Appropriately Withhold or Redact

         26.     Notwithstanding the provisions of this Discovery Confidentiality Order, parties

  may redact from any document, whether or not designated Confidential Information under this



                                                   15
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 17 of 23 PageID: 491



  Order, any information containing privileged material or material protected by work-product

  immunity.

                                              Amendment

           27.   This Discovery Confidentiality Order may be amended upon agreement of the

  parties and order of this Court. Nothing in this Discovery Confidentiality Order shall prejudice the

  right of any party to seek at any time a further order modifying this Discovery Confidentiality

  Order.

           28.   This Discovery Confidentiality Order shall remain in force and effect indefinitely

  until modified, superseded, or terminated by order of this Court.

                                           Other Remedies

           29.   Nothing herein shall prevent any party or nonparty from seeking additional or

  different relief from the Court not specified in this Order.

                                             Miscellaneous

           30.   No party shall be responsible to another party for any use made of information that

  was produced and not designated as Confidential Information, except to the extent a party is

  required to perform the duties set forth in Paragraph 4 above.

           31.   Nothing in this Discovery Confidentiality Order shall prejudice the right of any

  party to oppose production of any information for lack of relevance, privilege, or any ground other

  than confidentiality. In the event that a new party is added, substituted, or brought in, this

  Discovery Confidentiality Order will be binding on and inure to the benefit of the new party,

  subject to the right of the new party to seek relief from or modification of this Discovery

  Confidentiality Order.




                                                   16
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 18 of 23 PageID: 492



         32.    Notice under this Discovery Confidentiality Order shall be to the parties as follows,

  unless this provision is modified by the parties in writing and filed with this Court: notice to

  Plaintiffs shall be made to Jessamyn S. Berniker, Williams & Connolly LLP, 725 Twelfth Street,

  N.W., Washington, D.C. 20005, with a copy emailed to jberniker@wc.com, and notice to

  Defendants shall be made to J.C. Rozendaal, Sterne, Kessler, Goldstein & Fox P.L.L.C., 1100 New

  York Avenue NW, Suite 600, Washington, DC 20005, with a copy emailed to

  jrozendaal@skgf.com.

  IT IS SO STIPULATED AND AGREED this 21st day of February, 2020:



   By:   s/ Charles H. Chevalier                          By:    s/ Liza M. Walsh
         Charles H. Chevalier                                    Liza M. Walsh
         J. Brugh Lower                                          Hector D. Ruiz
         GIBBONS P.C.                                            Eleonore Ofosu-Antwi
         One Gateway Center                                      William T. Walsh, Jr.
         Newark, New Jersey 07102-5310                           WALSH PIZZA O’REILLY FALANGA
         (973) 596-4500                                          LLP
                                                                 Three Gateway Center
         Attorneys for Plaintiffs Adapt Pharma                   100 Mulberry Street, 15th Floor
         Operations Limited, Adapt Pharma Inc.,                  Newark, New Jersey 07102
         Adapt Pharma Limited, and Opiant                        (973) 757-1100
         Pharmaceuticals, Inc.
                                                                 OF COUNSEL:
         OF COUNSEL:                                             J.C. Rozendaal
         Jessamyn S. Berniker                                    Michael E. Joffre
         Ana C. Reyes                                            Paul A. Ainsworth
         David M. Krinsky                                        STERNE, KESSLER, GOLDSTEIN &
         David M. Horniak                                        FOX P LLP
         Jessica Palmer Ryen                                     1100 New York Avenue NW,
         Anthony Sheh                                            Suite 600
         Kevin Hoagland-Hanson                                   Washington, DC 20005
         Youlin Yuan                                             (202) 371-2600
         WILLIAMS & CONNOLLY LLP
         725 Twelfth Street, N.W.                                Attorneys for Defendants
         Washington, DC 20005                                    Teva Pharmaceuticals USA, Inc.,
         (202) 434-5000                                          and Teva Pharmaceuticals
                                                                 Industries Ltd.



                                                 17
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 19 of 23 PageID: 493



         Attorneys for Plaintiffs Adapt Pharma
         Operations Limited, Adapt Pharma Inc.,
         and Adapt Pharma Limited

         Robert F. Green
         Jessica Tyrus Mackay
         GREEN GRIFFITH & BORG-BREEN LLP
         676 North Michigan Avenue
         Suite 3900
         Chicago, Illinois 60611
         (312) 883-8000

         Attorneys for Plaintiff
         Opiant Pharmaceuticals, Inc.


  IT IS SO ORDERED:



  Hon. Joseph A. Dickson, U.S.M.J.                                Dated




                                              18
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 20 of 23 PageID: 494



                                                  EXHIBIT A

   ADAPT PHARMA OPERATIONS
   LIMITED, ADAPT PHARMA INC.,
   ADAPT PHARMA LIMITED and
                                                          Civil Action No. 18-cv-05752-BRM-JAD
   OPIANT PHARMACEUTICALS, INC,

                                    Plaintiffs,

                          V.

   TEVA PHARMACEUTICALS USA, INC.
   and TEVA PHARMACEUTICALS
   INDUSTRIES LTD.

                                    Defendants.

                               DECLARATION OF COMPLIANCE

  I,                                                , do declare and state as follows:

         1.      I am employed as (state position)                                                 by

  (state name and address of employer)                                                               .

         2.      I have read the Discovery Confidentiality Order entered in this case, a copy of

  which has been given to me.

         3.      I understand and agree to comply with and be bound by the provisions of the

  Discovery Confidentiality Order, including that upon receipt of any Confidential Information, I

  will be personally subject to it, and to all of its requirements and procedures.

         4.      I understand that if I receive Confidential Information pursuant to this Order I will

  not disclose, summarize, describe, reveal, or otherwise make available that Confidential

  Information to any third party.

         5.      I understand that if I receive Confidential Information pursuant to this Order I will

  not use that Confidential Information for any purpose other than in connection with this litigation

  and not for any competitive business purpose.
                                                      1
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 21 of 23 PageID: 495



         6.       I agreed that if I receive Confidential Information pursuant to this Order I will not

  prepare, prosecute, or assist in the drafting or amending of patent claims in any domestic or foreign

  patent application pertaining to naloxone nasal spray formulations, devices for use thereof, or

  methods of use thereof during the pendency of this case and for one year after the conclusion of

  this litigation, including any appeals.

         7.       I agree that if I receive Confidential Information pursuant to this Order I will not

  prepare or assist in the drafting of any correspondence or communications with Food & Drug

  Administration, including Citizen’s Petitions, with respect NDA 208-411 during the pendency of

  this case and for one year after the conclusion of this litigation, including any appeals.

         8.       I agree that I will be subject to the jurisdiction of the United States District Court

  for the District of New Jersey for purposes of enforcement of the Discovery Confidentiality Order.

         9.       I understand that unauthorized disclosure of any designated Confidential

  Information, or its use for any purpose other than this litigation, may constitute contempt of this

  Court and may subject me to sanctions or other remedies that may be imposed by the Court and or

  potential liability in a civil action for damages by the producing party.

         10.      At the final termination of this litigation, I will return to counsel or destroy all

  documents or things consisting of or containing Confidential Information.

         11.      I declare, as provided by 28 U.S.C. Section 1746, under penalty of perjury, under

  the laws of the United States of America, that the foregoing is true and correct.



  Executed this                   day of                        , 202 .




                                                    2
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 22 of 23 PageID: 496



                                                 EXHIBIT B

   ADAPT PHARMA OPERATIONS
   LIMITED, ADAPT PHARMA INC.,
   ADAPT PHARMA LIMITED and
                                                         Civil Action No. 18-cv-05752-BRM-JAD
   OPIANT PHARMACEUTICALS, INC,

                                   Plaintiffs,

                             V.

   TEVA PHARMACEUTICALS USA, INC.
   and TEVA PHARMACEUTICALS
   INDUSTRIES LTD.

                                   Defendants.

                                  DECLARATION OF COMPLIANCE

  I,                                               , do declare and state as follows:

         1.      I live at                                            . I am employed as (state position)

                                                               by (state name and address of employer)

                                                                                                    .

         2.      I have read the Discovery Confidentiality Order entered in this case, a copy of

  which has been given to me.

         3.      I understand and agree to comply with and be bound by the provisions of the

  Discovery Confidentiality Order, including that upon receipt of any Confidential Information, I

  will be personally subject to it, and to all of its requirements and procedures.

         4.      I agree that I will be subject to the jurisdiction of the United States District Court

  for the District of New Jersey for purposes of enforcement of the Discovery Confidentiality Order.

         5.      I understand that unauthorized disclosure of any designated Confidential

  Information, or its use for any purpose other than this litigation, may constitute contempt of this



                                                     1
Case 2:18-cv-05752-BRM-JAD Document 68-1 Filed 02/21/20 Page 23 of 23 PageID: 497



  Court and may subject me to sanctions or other remedies that may be imposed by the Court and or

  potential liability in a civil action for damages by the producing party.

         6.       At the final termination of this litigation, I will return to counsel or destroy all

  documents or things consisting of or containing Confidential Information.

         7.       I declare, as provided by 28 U.S.C. Section 1746, under penalty of perjury, under

  the laws of the United States of America, that the foregoing is true and correct.



  Executed this                  day of                         , 202 .




                                                    2
